Citation Nr: 1440064	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for an eye disability, including as secondary to the service-connected cervical disc disease disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected left knee disability.

6.  Entitlement to service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by a Veterans Law Judge (VLJ).  In September 2011 the Board remanded the claims listed on the title page for further development.  In October 2012, the Veteran was informed that the VLJ before whom he testified in June 2011 was no longer employed by the Board.  In November 2012 the Veteran requested another hearing via video conference which was held in August 2013 before the undersigned VLJ.  Transcripts of the hearings have been associated with the Veteran's claims file.  

In a January 2014 decision, the Board granted service connection for bilateral hearing loss and denied service connection for a heart disability, including as secondary to service-connected disabilities of the left knee and low back.  The remaining claims were remanded or further development.  However, as noted below the January 2014 Board decision is vacated in its entirety.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.  

The issues of entitlement to service connection for arthritis of multiple joints, an eye disability, including as secondary to the service-connected cervical disc disease disability, a bilateral hand disability, a heart disability, including as secondary to service-connected disabilities of the left knee and low back, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 20, 2013, the undersigned VLJ conducted a videoconference Board hearing 

2.  On January 10, 2014, the Board issued a decision decided by a Board member who did not conduct the August 2013 Board hearing. 

3.  The evidence for and against whether current bilateral hearing loss was incurred in service is in relative equipoise.

4.  The evidence for and against whether current right knee arthritis is caused or aggravated by his service connected left knee disability is in relative equipoise. 

CONCLUSIONS OF LAW

1.  The January 2014 decision of the Board is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.385 (2013). 

3.  The criteria for service connection for right knee arthritis have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

These matters were originally before the Board in January 2014, at which time the Board issued a decision granting service connection for bilateral hearing loss, denying service connection for a heart disability, and remanding the additional claims on appeal.  

Board members who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  The undersigned presided over the August 2013 Board hearing addressing the issues of entitlement to service connection for arthritis of multiple joints, an eye disability, bilateral hearing loss, a bilateral hand disability, right knee disability, a heart disability, and sleep apnea.  However, the January 2014 Board decision addressing the issues of service connection for arthritis of multiple joints, an eye disability, bilateral hearing loss, a bilateral hand disability, right knee disability, a heart disability, and sleep apnea was determined by a Board member other than the undersigned.  In order to remedy any such potential error, the January 2014 Board decision is hereby vacated.

Accordingly, the January 10, 2014 Board decision is vacated and the decision below is issued in its place.  It is noted that in the decision below, the Board is granting service connection for hearing loss.  As such, this decision continues the previous award of service connection undisturbed as reflected in the January 2014 rating decision.  

II.  Service Connection Claims

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

As the Board is granting service connection for bilateral hearing loss and right knee arthritis, secondary to service-connected left knee disability, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, disorders such as sensorineural hearing loss and arthritis may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. §5107 (West 2002); 38 C.F.R. § 3.102 (2013).

Service Connection Analysis

Hearing loss

The Veteran contends he was exposed to noise from guns going off, grenades and explosions, during training exercises; and also helicopter noise aboard ship, as well as loud noise all day from the ship's engine, without the use of hearing protection during those times in service. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
40
55
LEFT
10
15
20
60
70

Speech audiometry revealed speech recognition ability of 94 percent in both ears. The diagnosis was bilateral sensorineural hearing loss.  

The Veteran reported working in the banking/brokerage industry in the 1960's, police work in the 1970's (trained with weapons using hearing protection), cement construction work in the 1980's (without reported significant noise exposure), and 22 years of customer service work without significant noise exposure.  He also reported hunting twice with hearing protection and occasional household power tool use without hearing protection. 

Service treatment records are silent for any complaints, treatment, or diagnosis of bilateral hearing impairment.  On his November 1963 discharge examination, the Veteran's hearing was normal (whisper voice 15/15 in both ears).  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002). 

On the October 2011 VA examination report, the examiner opined that such [in-service] noise exposure was most likely of sufficient intensity to result in hearing loss.  The examiner's reasoning was that given that most of the Veteran's service hearing examinations consisted of the whispered voice test, which is not sensitive to high frequency hearing loss, it is possible the Veteran incurred a high frequency hearing loss which went undocumented given the insensitivity of the whisper voice test.  As noted above, the Veteran has reported exposure to weapons training on the range (M-1, flame throwers, and M-14), grenade explosions during training exercises, helicopter noise aboard ship, etc. without the use of hearing protection. 

The Veteran has been shown by official audiometry to have a bilateral hearing loss disability by VA standards.  The Board observes that there is a gap of many years after service before medical evidence of hearing loss is shown, or the criteria of 38 C.F.R. § 3.385 are met.  In addition, the record reflects some post service noise exposure.  Nonetheless, the VA examiner suggests the Veteran may have incurred a high frequency hearing loss in service, which went undocumented because of the insensitivity of the whisper voice test.  Furthermore, the Veteran proffered credible testimony at the Board video conference hearing, of exposure to loud noise in service.  The evidence appears to be at least in equipoise as to the relationship between the Veteran's current hearing loss and service.  

Therefore, the evidence demonstrates credible evidence of in-service acoustic trauma, continuous hearing problems since service, medical nexus opinion that indicates a possible relationship between the Veteran's current hearing loss and service, and that the Veteran currently has bilateral sensorineural hearing loss.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .  



Right knee disability

The Veteran's theory of entitlement as to his claim for right knee disability is primarily one of secondary service connection.  He contends that a right knee disability developed secondary to his service-connected left knee disability.  Service connection has been established for a left knee disability, rated 30 percent. 

The February 2014 VA treatment record reflects that the Veteran has severe bilateral knee osteoarthritis, status post bilateral knee replacements in 2004.

Although the Veteran's STRs reflect that he incurred a left knee injury in service, they are silent for any complaints, treatment, or diagnosis regarding the right knee.  Clinical evaluation of the extremities on his November 1963 discharge examination reveals normal findings.

According to a September 2008 private report from Dr. Dansdill, it was stated that the Veteran had a left knee injury in the service and that his right knee developed early osteoarthritis secondary to favoring his left knee, which preceded his rheumatoid arthritis.  The Veteran underwent a disability benefits questionnaire (DBQ) in October 2011.  The 2011 DBQ examination report shows a diagnosis of bilateral knee osteoarthritis.  The VA examiner opined that this is less likely than not related to, proximately caused, or permanently aggravated by the service connected left knee condition and stated that this is age related.  However, no rationale for the VA examiner's opinion was provided.

The Board acknowledges that the October 2011 examiner failed to provide a rationale for his negative etiological opinion; although, the examiner conducted a review of the entire claims file and provided a detailed description of the Veteran's medical history and treatment and performed a physical examination.  Of note, however, the examiner failed to discuss the September 2008 private opinion.

The Veteran has been shown to have right knee osteoarthritis.  The Board observes that there is a gap of many years after service before medical evidence of a right knee disability is shown.  In addition, the record reflects a negative opinion regarding whether the right knee disability is caused or aggravated by the service-connected left knee disability.  However, the 2008 private opinion indicates that the Veteran's right knee osteoarthritis is caused by his left knee disability.  Furthermore, the Veteran proffered credible testimony at the Board video conference hearing regarding problems with both knees after service.  Viewed as a whole, the evidence is at least in balance as to whether the Veteran's current right knee arthritis is related to his service-connected left knee disability.  Any doubt on this issue is resolved in favor of the Veteran.  Accordingly, service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .  


ORDER

The January 10, 2014 decision of the Board is vacated.

Entitlement to service connection for hearing loss is granted (this continues the previous award of service connection undisturbed as reflected in the January 2014 rating decision.)

Entitlement to service connection for right knee osteoarthritis is granted.


REMAND

VA has a duty to assist a claimant in substantiating the benefit(s) sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Once a medical opinion has been provided, this duty requires that it be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Arthritis of multiple joints, Bilateral hand disability

According to the October 2011 VA examination report, the Veteran has palindromic rheumatism in his left hip and in his hands, ankles, and shoulders, bilaterally.  The Veteran also has bilateral shoulder osteoarthritis and bilateral thumb CMC arthritis.  The examiner opined that the Veteran's palindromic rheumatism is not related to service because it is an autoimmune process and is related to genetic factors.  The examiner also indicated that the Veteran's bilateral shoulder and thumb CMC arthritis are due to multiple factors and aging.  There was no further explanation or reasoning provided for this opinion and no indication of whether the Veteran's arthritis in his hip, shoulders, ankles, and hands was related to his reported complaints regarding in-service symptoms and injury.  Thus, the question remains whether any currently claimed arthritis was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.  In addition to the reported fall involving a left knee injury, the Veteran complained of having leg pain, hand pain, and hand swelling in service during the August 2013 Board hearing.  Accordingly, a supplemental opinion is necessary with a comprehensive rationale for all opinions and conclusions. 

Also the Veteran reported that his hand disability occurred while on Reserve Duty.  See 2013 Board hearing trans. P. 17.  It should be clarified with him whether he is claiming that his bilateral hand disability is related to a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

An eye disability, including as secondary to the service-connected cervical disc disease disability

Although a medical opinion regarding whether any eye disability resulted from service has been obtained, clarification is necessary.  The October 2011 VA examiner indicated that the Veteran has early cataracts and blepharitis that are not caused by or a result of military service, but provided no rationale for that conclusion.  The VA examiner also indicated that the Veteran has exophoria, but provided no opinion regarding whether it was related to the Veteran's service.  The Veteran contends that, during service, his eyes burned and felt as if sand were in them all the time An additional medical opinion is necessary regarding the date of onset of the Veteran's eye disability, to include cataracts, blepharitis, and exophoria; and whether any eye disability is due to or aggravated by the service-connected cervical disc disease, with a comprehensive rationale for all opinions and conclusions.  

Sleep apnea 

According to the October 2011 VA examination report, the examiner stated that she was unable to give an opinion as to whether the Veteran has obstructive sleep apnea (OSA) when in active military service and also noted that she could not find any reference in his service treatment records of an event or injury or illness or surgery that would had contributed to his development of OSA in service.  During the August 2013 Board hearing the Veteran reported that he was court martialed during service in relation to his sleeping. Thus an addendum opinion is necessary regarding whether the Veteran's sleep apnea was incurred in or is otherwise related to his active duty service, with a comprehensive rationale for all opinions and conclusions.

A heart disability, including as secondary to service-connected disabilities of the left knee and low back

The October 2011 VA examination report reflects that at that time the Veteran's diagnoses included atrial fibrillation, coronary artery disease (CAD), and ischemic heart disease (IHD).  However, VA treatment records dated in December 2013 reflect that in March 2013 the Veteran had surgery for his atrial fibrillation which also involved mitral valve repair.  Further, although the October 2011 VA examiner indicated that the Veteran's atrial fibrillation was not caused or aggravated by his service connected left knee or low back disabilities, there was no further explanation or reasoning provided for this opinion.  Accordingly, a supplemental opinion is necessary with a comprehensive rationale for all opinions and conclusions.  

Additionally, as the record reflects that the Veteran had heart surgery in March of 2013, any additional treatment or surgical records should be sought.  VA treatment records from April 2013 to April 2014 have been associated with the claims file  Although the Veteran submitted a letter from his private physician regarding heart surgery, no additional surgical reports or treatment records from March 2013 have been associated with the claims file.  On remand VA should attempt to obtain these records and any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran clarify whether he is claiming that his bilateral hand disability is related to a period of Marine Reserve ACDUTRA and/or INACDUTRA and, if so, to provide the approximate dates of the applicable training period(s).

2.  Request the complete Marine Reserve personnel records pertaining to the Veteran for any period of Marine Reserve ACDUTRA and/or INACDUTRA identified. 

If the Veteran asserts that a bilateral hand disability is related to a period of ACDUTRA/INACDUTRA, attempt to verify the reported dates through the appropriate channels, if the service personnel records do not verify such period(s) of service.

3.  All pertinent VA treatment records dated from May 2014 to the present and all pertinent private treatment records, to include any March 2013 surgical reports should be obtained and incorporated in the claims folder and/or Virtual VA/VBMS electronic folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

4.  After any additional records have been obtained, refer the case to the VA examiner who conducted the October 2011 DBQ (or a suitable substitute) for supplemental medical opinions.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The entire claims folder, to include any records in Virtual VA/VBMS, should be made available for review in connection with this request and the report should reflect that such review occurred.

The examiner should review the record, to include the complaints of in-service symptoms reported in the 2013 Board hearing transcript, which includes the Veteran's testimony regarding problems pain in his legs and difficulty crossing his legs; problems with pain, swelling , redness and difficulty carrying objects of his hands, burning sensation of the eyes, problems with tiredness and difficulty waking up.  The examiner should address the following:

a.  For the diagnosed arthritis of the left hip, bilateral hands, shoulders, and ankles, the examiner should state whether arthritis had its onset during active duty service.

b.  The examiner should state whether any left hip, bilateral hand, shoulder, or ankle arthritis manifested to a compensable degree within one year of separation from active duty service in November 1963.

c.  If the Veteran did not develop arthritis in the left hip, bilateral hands, shoulders, and/or ankles during service or within one year of separation from service, the examiner should state whether arthritis of the left hip, bilateral hands, shoulders, and ankles is at least as likely as not (50 percent or greater likelihood) otherwise related to active service. 

d.  If the Veteran informed VA on remand or as part of the medical history taken by the examiner that his bilateral hand disability is related to a period of Marine Reserve ACDUTRA or INACDUTRA, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater probability) that the Veteran's bilateral hand disability was incurred during such period of ACDUTRA due to an injury or disease therein or whether it was incurred during a period of INACDUTRA as a result of an injury therein.

e.  The examiner should state whether any current eye disability, to include cataracts, blepharitis, and/or exophoria, at least as likely as not (50 percent probability or more) had onset in or is otherwise related to active duty service.  

f.  If the Veteran's current eye disability did not have onset in or is not otherwise related to active duty, the examiner should state whether any current eye disability was proximately caused or aggravated by the service-connected cervical and/or thoracolumbar degenerative disc disease.

g.  The examiner should state whether obstructive sleep apnea at least as likely as not (50 percent probability or more) had onset in or is otherwise related to active duty service.  

h.  The examiner should state whether any current heart disability, to include atrial fibrillation, mitral valve repair, coronary artery disease, and ischemic heart disease, at least as likely as not (50 percent probability or more) had onset in or is otherwise related to active duty service.  

i.  For any current heart disability that did not have onset in or is not otherwise related to active duty, the examiner should state whether any current heart disability was proximately caused or aggravated by the service-connected left knee and/or thoracolumbar degenerative disc disease.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence received since the May 2014 Supplemental Statement of the Case (SSOC).  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with an SSOC, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


